DETAILED ACTION

Information Disclosure Statement
The information disclosure statement (IDS) filed 9/22/20 has been received and considered by the examiner.

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Clifton Richardson (Reg. No. 62,192) on 5/20/2021.
The application has been amended as follows:
In the claims:
11.	(Currently Amended)	An optical connector configured for mating with another connector and comprising:
	one or more optical cables, each optical cable comprising at least one optical waveguide and at least one optical ferrule attached to the at least one optical waveguide; and
	a housing, the housing of the optical connector comprising:

a second housing portion engaged with the first housing portion, the second housing portion comprising at least one carrier and a frame, the carrier and frame of the second housing portion configured to support the one or more optical cables, the first housing portion and the second housing portion configured such that mechanical engagement of the first housing portion with the second housing portion moves the carrier relative to the frame, movement of the carrier relative to the frame causing a bend in each optical waveguide and rotation of each ferrule, the bend providing a predetermined spring force of the optical waveguide at a predetermined angle of the ferrule.

21.	(Currently Amended)	An optical connector configured for mating with another connector and comprising:
	one or more optical cables, each optical cable comprising at least one optical waveguide and at least one optical ferrule attached to the at least one optical waveguide;
	a housing, the housing of the optical connector comprising a first housing portion and a second housing portion engaged with the first housing portion, the second housing portion comprising at least one carrier and a frame, the carrier and the frame configured to support the one or more optical cables; and
an actuator configured such that operation of the actuator causes relative motion between the carrier and the frame, the relative motion between the carrier and the frame causing a bend in the optical waveguide and rotation of the ferrule, the bend providing a predetermined spring force of the waveguide at a predetermined angle of the ferrule with respect to a mating axis of the optical connector.

24.	(Currently Amended)	An optical connector configured for mating with another connector and comprising:
one or more optical cables, each optical cable comprising an array of optical waveguides and at least one optical ferrule attached to the optical waveguides; and
	a housing that includes one or more waveguide support walls, each waveguide support wall configured to allow the optical cables to be inserted into the housing when waveguides of the optical cables are in a substantially straight configuration, each waveguide support wall having a sloped surface to support the waveguides at a predetermined angle to a mating axis of the optical connector after the waveguides bend within the housing, wherein the housing includes a carrier and a frame configured to move relative to one another.

Reasons for Allowance
Claims 11 and 21 are allowed for the following reasons: 
The instant application is deemed to be directed to a non-obvious improvement over an optical connector taught by Smith.
Claims 11 and 21 are allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical connector configured for mating with another connector, having the recited features and, in particular, comprising (with reference to Figs. 1A and 1B of the instant application) a first housing portion 121 and a second housing portion 122 that is engaged with the first housing portion 121 and including at least one carrier 130 and a frame 140, the carrier 130 and the frame 140 configured to support optical waveguides 111 and move relative to each other, wherein the for mating, at its mating end 180, with another/complementary/counterpart connector (as illustrated in Fig. 2E).
On the contrary, the connector assembly in Smith includes two connector parts/units 600,601 (Fig. 6) that must be mated with each other in order to produce a bend in optical waveguides/fibers 615 and a rotation of a ferule 620,640, as shown in Figs. 6A and 6B. Hence, the connector assembly in Smith is fully assembled/coupled and cannot, and should not, be mated with any other/complementary/counterpart connector. 
As a relevant comment, it is noted that the limitation “optical connector” may be broadly interpreted to comprise both a connector unit (e.g., a plug) and a complementary/counterpart connector unit (receptacle), as evident from some of the prior art cited below as pertinent art. For example, US 2015/0168654 A1 describes that “Current underwater connectors typically comprise releasably mateable plug and receptacle units, each containing one or more electrical or optical contacts or junctions for engagement with the junctions in the other unit when the two units are mated together “ (para. 0008) and “Both the plug and receptacle halves of most fiber-optical connectors” (para. 0010). However, the additional limitation “configured for mating with another connector” in the claims of the instant application (see the Examiner’s amended above) precludes such interpretation in general and the Smith reference in particular from being applicable. 
Claim 24 is allowed over an optical connector taught by Haase for reasons similar/identical to those provided above for claims 11 and 21. Specifically, claim 24 is allowed because the prior art of record, taken alone or in combination, fails to teach expressly, render obvious, and provide a motivation for an optical connector configured for mating with another a carrier and a frame configured to move relative to one another. Similarly to the Smith reference, the connector assembly in Haase would have to be interpreted to comprise both a connector unit 300 and another connector unit 300’ that are mated with each other in order to meet the limitation “the housing includes a carrier and a frame configured to move relative to one another”. However, the additional limitation “configured for mating with another connector” in the claims of the instant application (see the Examiner’s amended above) precludes such interpretation in general and the Haase reference in particular from being applicable.  
Claims 12 – 20, 23, and 25 – 30 are allowed by virtue of dependency on any one of claims 11, 21, and 24.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2015/0168654 A1
US 2015/0293310 A1
US 2015/0346439 A1
US 2016/0062056 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT TAVLYKAEV whose telephone number is (571)270-5634.  The examiner can normally be reached on 10:00 am - 6:00 pm, Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT TAVLYKAEV/Primary Examiner, Art Unit 2896